This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1538

                               Clinton Lee Strother, petitioner,
                                         Appellant,

                                               vs.

                                      State of Minnesota,
                                         Respondent.

                                     Filed May 16, 2016
                                          Affirmed
                                      Peterson, Judge

                                St. Louis County District Court
                                 File No. 69DU-CR-12-1154

Clinton Lee Strother, Moose Lake, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark S. Rubin, St. Louis County Attorney, Jonathan D. Holets, Assistant County Attorney,
Duluth, Minnesota (for respondent)

         Considered and decided by Kirk, Presiding Judge; Peterson, Judge; and Jesson,

Judge.

                          UNPUBLISHED OPINION

PETERSON, Judge

         In this appeal from the denial of his petition for postconviction relief, appellant

argues that he is entitled to relief due to insufficient evidence of his guilt, pretrial and trial
errors, the composition of the jury, and ineffective assistance of counsel. Because these

claims are procedurally barred, we affirm.

                                           FACTS

       A police informant purchased cocaine from appellant Clinton Lee Strother. Strother

was charged with second-degree controlled-substance crime, and a jury found him guilty

of the charge. He filed a direct appeal in which he challenged the sufficiency of the

evidence to support his conviction. This court concluded that the evidence presented at

trial was sufficient and affirmed Strother’s conviction. State v. Strother, No. A13-0817,

2014 WL 1660671, at *2 (Minn. App. Apr. 28, 2014), review denied (Minn. June 25, 2014).

       Strother then filed a petition for postconviction relief. He again challenged the

sufficiency of the evidence, and he also argued that (1) key evidence was withheld from

the jury, (2) the state failed to disclose evidence in a timely manner during discovery, (3) he

was denied effective assistance of trial and appellate counsel, and (4) the jury panel did not

fairly represent the community population. The district court denied the petition following

a hearing, and this appeal follows.

                                      DECISION

       An appellate court reviews the denial of a petition for postconviction relief for an

abuse of discretion.     Colbert v. State, 870 N.W.2d 616, 621 (Minn. 2015).               “A

postconviction court abuses its discretion when its decision is based on an erroneous

application of the law or is against logic and the facts in the record.” Nunn v. State, 868
N.W.2d 230, 232 (Minn. 2015).




                                              2
         “A petition for postconviction relief after a direct appeal has been completed may

not be based on grounds that could have been raised on direct appeal of the conviction or

sentence.” Minn. Stat. § 590.01, subd. 1 (2014); see also Colbert, 870 N.W.2d at 626

(stating that under Knaffla1 rule, “once a direct appeal has been taken, all claims raised in

the direct appeal and all claims that were known or should have been known but were not

raised in the direct appeal are procedurally barred” (emphasis omitted)).

         Strother challenges the sufficiency of the evidence to support his conviction and the

credibility of the state’s evidence. Because this court addressed the sufficiency and

credibility of the evidence on direct appeal, Strother’s postconviction arguments on these

same issues are procedurally barred. See Strother, 2014 WL 1660671, at *1-2 (determining

that testimony of police informant and corroboration of that testimony constituted

sufficient evidence to permit jury to find Strother guilty).

         Strother argues that key evidence involving alternative perpetrators and the police

informant was excluded from trial, that evidence involving a pretrial identification that was

admitted at trial was not disclosed by the state during discovery, that the complaint was not

supported by probable cause, and that the composition of the jury violated his constitutional

right to a fair trial. Strother uses these arguments to support his contention that he received

ineffective assistance of trial counsel, asserting that trial counsel should have elicited

additional evidence before and during trial and should have challenged the jury




1
    State v. Knaffla, 309 Minn. 246, 243 N.W.2d 737 (1976).

                                               3
composition.2 All of these arguments relate to events that occurred before or during trial

and involve facts that were known or should have been known at the time of the direct

appeal. The arguments could have been raised on direct appeal and are procedurally barred.

See Colbert, 870 N.W.2d at 626-27 (explaining and applying Knaffla rule); see also

Nissalke v. State, 861 N.W.2d 88, 93 (Minn. 2015) (“If a claim of ineffective assistance of

trial counsel can be determined on the basis of the trial record, the claim must be brought

on direct appeal or it is Knaffla-barred.”).

       “Under the interests-of-justice exception to the Knaffla rule, the court may review a

claim as fairness requires when the claim has substantive merit and the petitioner did not

deliberately and inexcusably fail to raise the issue in the direct appeal . . . .” Colbert, 870
N.W.2d at 626.      Strother contends that this exception applies to his postconviction

arguments, but he does not provide a reason why he failed to raise the arguments on direct

appeal. Cf. Anderson v. State, 811 N.W.2d 632, 634 (Minn. 2012) (“[Appellant] has

articulated no reason why he did not raise this [postconviction] claim on direct appeal and

we can discern none from the record. Thus, [appellant] has not shown and indeed cannot

show that he did not deliberately and inexcusably fail to raise the issue on direct appeal.

Absent such a showing, the interests-of-justice exception cannot apply.”); Perry v. State,

731 N.W.2d 143, 147 (Minn. 2007) (“[F]airness does not require that [an appellate court]



2
  Although Strother argued in his postconviction petition that he was denied effective
assistance of appellate counsel during the direct appeal, he did not include that argument
in his briefs for this appeal, and therefore the argument has been waived. See Powers v.
State, 688 N.W.2d 559, 560 n.1 (Minn. 2004) (“Issues raised in a petition for
postconviction relief but not addressed by a party’s brief are considered waived.”).

                                               4
review a [postconviction] claim when [appellant] has not presented a colorable explanation

of why he failed to raise these claims previously.”). Strother has not shown that fairness

requires a review of his postconviction arguments or that the district court abused its

discretion by denying his petition for postconviction relief.

       Affirmed.




                                             5